Exhibit 99.1 Sancon Resources Recovery, Inc(OTCBB: SRRY) The emerging leading recycling network in china Sancon resources recovery Safe Harbor Statement The statements contained in this communication about Sancon and our subsidiaries’ futureperformance, including, without limitation, future revenues, earnings, strategies, prospects and allother statements that are not purely historical, are forward-looking statements for purposes of thesafe harbor provisions under The Private Securities Litigation Reform Act of 1995.
